Citation Nr: 1122067	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  10-19 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial disability rating for chronic obstructive pulmonary disease (COPD) with an asthmatic component greater than 30 percent disabling prior to December 28, 2006, and greater than 60 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran served on active duty from February 1952 to February 1954.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which in pertinent part denied service connection for asthma.  The Veteran appealed that decision and after the Board remanded the case in August 2006, service connection for COPD with an asthmatic component was granted in an April 2009 Board decision. 

The April 2009 Board decision was effectuated by a July 2009 rating decision which granted service connection and assigned an initial 30 percent disability rating, both effective June 25, 2001 (date of receipt of claim).  The Veteran appealed that decision and, subsequently, a March 2010 rating decision granted an increase in the 30 percent rating for that disorder to 60 percent, effective December 28, 2001 (date that VA outpatient treatment (VAOPT) records revealed that the Veteran was taking corticosteroids).  

Then, the Board remanded the case in August 2010 for evidentiary development, to include a rating examination.  The case has now been returned.  

In the Board's April 2009 remand it was observed that in July 2008 the Veteran applied to reopen previously denied claims for service connection for a left eye disability, a disability of the right great toe, and for bilateral knee disabilities.  These matters were referred to the RO for adjudication.  It does not appear that these matters have been adjudicated by the RO and, so, they are again referred to the RO for adjudication.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Prior to December 28, 2006, the Veteran's COPD with an asthmatic component was shown by pulmonary function testing to have FEV-1 and FEV-1/FVC which were greater than 55 percent; he did not require at least monthly visits to a physician for required care of exacerbations; did not require corticosteroids; and he did not have a DLCO (SB) that was less than 56 percent of predicted.  

2.  Since December 28, 2006, the Veteran's COPD with an asthmatic component has required that the Veteran used corticosteroids, but not in a high dose; he has not required immune-suppressive medication; his FEV-1 and his FEV-1/FVC have been greater than 40 percent of predicted; his DLCO (SB) has been greater than 40 percent of predicted; he has not had more than one attack per week with episodes of respiratory failure; he has not had cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, and he has not required outpatient oxygen therapy. 


CONCLUSIONS OF LAW

1.  Prior to December 28, 2006, the criteria for an initial rating in excess of 30 percent for COPD with an asthmatic component were not met.  38 U.S.C.A. §§ 1115, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, 4.97, Diagnostic Codes 6602 and 6604 (2010).  

2.  Since December 28, 2006, the criteria for an initial rating in excess of 60 percent for COPD with an asthmatic component are not met.  38 U.S.C.A. §§ 1115, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, 4.97, Diagnostic Codes 6602 and 6604 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist claimants in substantiating VA claims. See 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R § 3.159.  

The appeal arises from the Veteran's disagreement with the initial rating assigned following a grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA has satisfied its duties to notify the Veteran in this case. 

Duty to Assist

38 U.S.C.A. § 5103A requires VA to make reasonable efforts to assist the claimant in obtaining evidence needed for claim substantiation.  The RO has obtained the Veteran's service treatment records (STRs).  The Veteran's VA and private medical records are on file.  

The Veteran testified in support of the claim at an October 2003 RO hearing in support of his claim for service connection for a respiratory condition.  A transcript of that hearing is on file.  

Moreover, the Veteran has been afforded VA examinations for the increased rating claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The most recent examinations were in compliance with the August 2010 Board remand and responded to the multiple queries posed therein.  Also, records of the Veteran's VA hospitalization in July 2009 were obtained, also in compliance with that remand.  

As there is no indication that the Veteran was unaware of what was needed, nor any indication of the existence of additional evidence, for claim substantiation VA's duty to assist has been satisfied and no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

The Veteran did not appeal an April 1978 rating decision which denied service connection for heart disease.  

Dr. S. A. R. reported in June 2001 that the Veteran had had difficulty breathing for over 25 years due to COPD and asthma.  

The Veteran underwent private hospitalization in July 2001 for chest pain, at which time it was noted that he had a history of coronary artery disease (CAD), status post myocardial infarction (MI), and status post coronary artery bypass grafting (CABG).  He took Serevent and Flovent for asthma.  After instruction on the proper use of inhalers, the next day his pulmonary status was stable and he was without complaints.  

VA outpatient treatment (VAOPT) records show that a June 2002 chest X-ray found no significant change in the Veteran's heart or lungs since May 2002.  His heart was normal and his lungs were clear.  There was no evidence of congestive heart failure (CHF).  Pulmonary function testing revealed FVC was 76.3 percent of predicted.  FEV1 was 70 percent of predicted. FEV1/FVC was not reported but DLCO-SB was 105 percent of predicted.  

Dr. S. A. R. reported in October 2002 that he had treated the Veteran for almost 30 years for a respiratory condition. 

VAOPT records from September to December 2003 show that the Veteran's repeated complaints of exertional dyspnea were associated with his nonservice-connected cardiovascular disease.  He was given oral inhalers for a respiratory condition.  In October 2003 it was noted that pulmonary function testing in June 2003 had revealed mild obstructive physiology with FEV1 of 70 percent of predicted, FVC of 76 percent of predicted; and that a spirometry only two weeks earlier had yielded findings similar to those in June 2003 with an FEV1 of 68 percent of predicted and an FVC of 73 percent of predicted.  It was felt that he largely had asthma, so Combivent and Atrovent were stopped and Albuterol was given.  Also, his separate Flovent and Serevent inhalers were combined into an Advair "diskus."  

At an October 2003 RO hearing the Veteran gave testimony in support of his claim for service connection for a respiratory disorder.  He testified that he had been treated for a respiratory disorder during service and that this disability was becoming worse.  Pages 6 and 7.  VA had recently given him a new type of inhaler. Page 19.  

VAOPT records show that in November 2003 the Veteran reported an improvement in his breathing since having been started on Advair and Combivent.  A December 2003 echocardiogram revealed the left ventricle was normal in size but there was a suggestion of mild diastolic dysfunction.  The right ventricle was normal in size.  

The Veteran underwent an additional CABG during VA hospitalization in January 2004.  A January 2004 echocardiogram revealed the Veteran's left ventricle was normal in size with a mild to moderate decrease in left ventricular function.  The right ventricle was normal in sized and function.  

VA pulmonary function testing in September 2004 revealed the Veteran's FVC was 73.3 percent of predicted and FEV1 was 68.7 percent of predicted.  

A July 2005 VAOPT record shows that the Veteran reported, after having taken a sleep test, that he had begun using a "CPAP" device (for what other VAOPTs show was obstructive sleep apnea) when sleeping and now did not fell as tired.  

Pulmonary function testing in September 2005 at the Milford Regional Medical Center revealed FVC was 71 percent of predicted.  FEV1 was 70 percent of predicted.  FEV1/FVC was 112 percent of predicted.  The impression was a mild obstructive defect, predominantly in the peripheral airways.  A chest X-ray revealed the heart size was enlarged but the lungs were clear of infiltrates.  There was no evidence of failure or effusion.  

A November 2005 VAOPT record shows that the Veteran's COPD with asthma was stable on his current medications.  

A private chest X-ray in January 2006 revealed cardiac enlargement in a left ventricular configuration.  There was also hyperinflation of the lungs due to COPD, without failure.  

VAOPT records show that the Veteran had been taking 220 mcg. of Mometasone since December 28, 2006.  His prescription for that medication was renewed at the same dosage in May 2007, June 2007, May 2008, and May 2009.  

A September 2007 chest X-ray revealed that his heart was slightly enlarged but still within normal limits.  

A June 2008 echocardiogram revealed bilateral atrial enlargement; normal right ventricular size and systolic function; and normal left ventricular cavity size with normal wall thickness but with low normal global left ventricular function. 

On VA pulmonary examination in June 2009 to determine whether the Veteran's respiratory disorder was of service origin, the claim file was reviewed.  The Veteran felt that his asthma had worsened over time.  He became dyspneic with moderate exertion and became short of breath especially when exposed to cold air, which would make him wheeze.  He felt that his wheezing and dyspnea had worsened over time.  He coughed regularly and the cough was productive of sputum.  He had not been hospitalized for asthma. He had had a few attacks over the years which were treated with medications.  He currently used Singular, Combivent two puffs, four times daily.  He also had an Albuterol inhaler and a nebulizer machine.  He used Albuterol and Ipratropium via the nebulizer.  He was also on Foradil and Asmanex.  He had worked as a salesman but had retired due to having had a heart attack in 1977.  He had twice had CABGs.  He had quit smoking in 1961. 

On examination the Veteran's chest was not deformed and there was no dullness to percussion.  There were diffuse expiratory musical wheezes.  His pulse was regular.  There was no peripheral edema and no clubbing.  

Recent pulmonary function testing had revealed FEV1 was 74 percent of predicted.  Diffusion capacity was 103 percent of predicted, which was normal.  Pre-bronchodilator testing was consistent with moderate obstruction, which improved with bronchodilators such that the FEV1/FVC ratio normalized after taking bronchodilatory medication, although the FEV1 remained abnormal.  The presence of obstruction in the setting of a normal diffusion capacity and air trapping as well as the improvement post-bronchodilator were all consistent with asthma.  A May 2009 chest X-ray had revealed no acute cardiopulmonary process.  His asthma was more likely than not related to his military service.  His asthma was currently moderate in severity.  

The Veteran was hospitalized in July 2009 for pneumonia.  He had not noticed any changes in his asthma.  He had not had to use his rescue inhaler since his symptoms had begun.  

VA pulmonary function testing in August 2010 shows that the Veteran had a mildly reduced FVC which was 67 percent of predicted.  He had moderately reduced FEV1 which was 52 percent of predicted.  He also had a reduced FEV1/FVC ratio, but the predicted percentage was not reported.  The interpretation was that he had a moderate obstructive ventilatory defect.  Due to the reduced FVC, a restrictive defect could not be excluded.  There had been no significant response to bronchodilators.  

On VA examination in January 2011 the claim file was reviewed.  The Veteran had been treated by VA since at least 2002 for mild COPD with an asthmatic component. A 2009 CT scan had found scattered nodcular opacities but as with a prior scan in 2007 did not make mention of emphysema or other abnormality of COPD.  A September 2010 echocardiogram revealed mildly reduced left ventricular function, and mildly dilated right ventricle without mention of hypertrophy.  He had been hospitalized on three occasions, twice for CABG in 2003 and 2004, and once in 2009 for pneumonia.  At his most recent pulmonary visit, in December 2010, he was doing well and had mild expiratory wheezes, bilaterally.  

The Veteran reported having a cough all of the time which was productive of sputum.  He had not had hemoptysis.  His appetite was decreasing but his weight was fairly stable.  He related that his wheezing and shortness of breath had worsened over the past year. He was able to walk one level block. He had difficulty climbing stairs and sometimes needed to stop and catch his breath going up a single flight of stairs.  He had no clear attacks but had chronic symptoms with only rare episodes requiring unscheduled visits or emergency room visits.  His medications included Mometasone at 220 mcg. daily.  He did not need oxygen at home, although it had been used when he had been hospitalized for pneumonia.  He had only once been given prednisone.  He had no known use of immunosuppressive medication.  He had no known episodes of incapacitation due to asthma and no known episodes of respiratory failure.  

On physical examination the Veteran had good air movement in his lungs with scattered mid-to-late expiratory wheezes.  There was no edema of his extremities.  

Current pulmonary function testing revealed that the Veteran's FEV1 was 53 percent of predicted.  FVC was 59 percent of predicted.  FEV1/FVC was 88 percent of predicted.  DLCO was 77 percent of predicted.  

The diagnosis was COPD, most likely due to chronic asthma, with the severity being moderate based on FEV1 and symptoms.  As to the questions posed in the Board remand, the Veteran did not have more than one attack of asthma per week with respiratory failure.  He did not require daily systemic corticosteroids or immunosuppressive medications.  His maximum exercise capacity "(VO2max)" was not known in the absence of cardiopulmonary exercise testing and it was noted that such testing was not indicated in the evaluation of dyspnea of known cause and that the testing carried with it an increased risk in the setting of coronary artery diagnosis and reduced left ventricular dysfunction. 

Also, the Veteran did not have cor pulmonale (right ventricular failure), right ventricular hypertrophy, pulmonary hypertension, an episode of acute respiratory failure, and did not require outpatient oxygen therapy.  His hypertension was irrelevant to the diagnosis of COPD and he did not have pulmonary hypertension.  Bilateral atrial enlargement was not indicative of cor pulmonale.  He was not on a high dose of corticosteroids.  His DLCO was provided above and was within normal limits "for this measure." 

Information from the Internet indicates that Mometasone is a corticosteroid.  

General Rating Principles

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate diagnostic codes (DCs) which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21.  Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (staged ratings during the appeal following an initial grant of service connection).   

Asthma

Under 38 C.F.R. § 4.97, DC 6602, bronchial asthma, a 30 percent rating is warranted for bronchial asthma when there is an FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy is required, or; inhalational anti-inflammatory medication is required.  

A 60 percent rating is warranted for bronchial asthma when there is an FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids are required.  
A 100 percent rating is warranted for bronchial asthma when there is an FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; there is more than one attack per week with episodes of respiratory failure, or; daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications is required.  38 C.F.R. § 4.97, DC 6602.  

A 100 percent rating is warranted for bronchial asthma when there is an FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; there is more than one attack per week with episodes of respiratory failure, or; daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications is required.  38 C.F.R. § 4.97, DC 6602.  

COPD

Under 38 C.F.R. § 4.97, DC 6604, COPD, a 30 percent rating is warranted based on pulmonary function testing with FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70-percent, or; DLCO (SB) 56- to 65-percent predicted.  38 C.F.R. § 4.97, DC 6604.  

A 60 percent rating is warranted when the FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  38 C.F.R. § 4.97, DC 6604. 

A 100 percent schedular rating is warranted when the FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, DC 6604.

Under 38 C.F.R. § 4.96(a), rating coexisting respiratory conditions, ratings under DCs 6600 through 6817 and 6822 through 6847 will not be combined with each other.  A single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Analysis

FEV-1 is Forced Expiratory Volume in one second and FEV-1/FVC is the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity.  DLCO (SB) is the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method.  

Prior to December 28, 2006

Repeated VA and private pulmonary function testing in 2002, 2003, 2004, and 2005 all revealed that the Veteran's FEV-1 and FEV-1/FVC were all greater than 55 percent of predicted.  The evidence does not show that prior to December 28, 2006, he made monthly visits for required care of exacerbations of his service-connected pulmonary disability.  Although the VAOPT reflect frequent treatment visits, most of these were for his service-connected hemorrhoids and even more frequently for multiple nonservice-connected disabilities, including his nonservice-connected cardiovascular disease.  

The Veteran has reported an increase in his subjective symptoms of exertional shortness of breath.  However, the pulmonary function test results simply do not show that the severity of the service-connected respiratory disability meets the criteria for the next higher schedular rating of 60 percent.  The Board also notes that the evidence does not show that the Veteran has some of the criteria listed for a 100 percent rating, e.g., right ventricular hypertrophy, pulmonary hypertension, acute respiratory failure, or a need for outpatient oxygen therapy. 

A 60 percent rating was assigned when the Veteran began taking corticosteroids on December 28, 2006.  

The Board concludes that the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation higher than 30 percent at any time prior to December 28, 2006.  Fenderson, supra.  In other words, the Veteran's service-connected pulmonary disorder has been no more than 30 percent disabling during the relevant time period, so the rating cannot be "staged" because the 30 percent rating is the greatest level of functional impairment prior to December 28, 2006. 

Since December 28, 2006

Pulmonary function testing since December 2006 has not shown that the Veteran had FEV-1 or FEV-1/FVC of less than 40 percent of predicted or that his diffusion capacity was less than 40 percent of predicted.  Rather, as recently as the 2011 VA examination his FEV-1 was 53 percent of predicted and his FEV-1/FVC was 88 percent of predicted, and his DCLO was 77 percent of predicted.  That examination found that his pulmonary disability was only moderate in severity.  This opinion is in keeping with the other evidence on file which shows that the Veteran has not had more than one weekly attack of respiratory failure, does not use a high dose of corticosteroids, and does not and has not used immunosuppressive medication.  Also, the recent 2011 examination specifically found that he did not have cor pulmonale (right ventricular failure) and that the current bilateral atrial enlargement was not a symptom of cor pulmonale.  He also did not have right ventricular hypertrophy, pulmonary hypertension, an episode of acute respiratory failure, and did not require outpatient oxygen therapy.  Furthermore, his DLCO was within normal limits "for this measure."  

Thus, the Board concludes that the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation higher than 60 percent since December 28, 2006, at any time during the appeal.  Fenderson, supra.  In other words, the Veteran's service-connected pulmonary disorder has been no more than 60 percent disabling since December 28, 2006, so the rating cannot be "staged" because this disability rating is the greatest level of functional impairment since December 28, 2006.  

Extraschedular Consideration

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  This requires a comparison between the level of severity and the symptomatology of the disability with the schedular rating criteria and if the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  These criteria include several different measures of objective testing, i.e., pulmonary function testing, and also include various symptoms that result from respiratory impairment that are capable of objective clinical verification and also consider the type as well as the frequency of treatment.  Thus, the rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  
Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun, supra; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 91996); Floyd v. Brown, 9 Vet. App. 88, 996 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all of the foregoing reasons, the Board finds that during this appeal the service-connected COPD with asthmatic component has not been more than 30 percent disabling prior to December 28, 2006, and no more than 60 percent disabling since December 28, 2006, so there is no basis for further staging of the rating of the disability under consideration, pursuant to Fenderson (cited above); and that a disability rating in excess of 30 percent disabling prior to December 28, 2006, and no more than 60 percent disabling since December 28, 2006, must be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the assignment of an increased rating, that doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1361 (Fed. Cir. 2001).  




ORDER

A rating in excess of 30 percent for COPD with an asthmatic component prior to December 28, 2006, is denied.  

A rating in excess of 60 percent for COPD with an asthmatic component since December 28, 2006, is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


